¶40 (concurring) — I concur generally with Justice Madsen but write separately to express my specific concern. It is troubling to me that the legislature has created a double standard. Why do we have two crimes that may be charged for exactly the same act, done with exactly the same intent, causing exactly the same devastation to the victim, but with dramatically different consequences for the actor? Under the statutory law today, either second degree manslaughter, a class B felony, or the much more serious charge of second degree felony murder, a class A felony, may be charged where a negligent assault results in the death of another. RCW 9A.32.070, .050(1)(b).
Chambers, J.
¶41 Discriminatory treatment is not the purpose of our criminal code, yet, inexplicably, permitting either manslaughter or felony murder to be charged for the very same act creates and condones a double standard. Our current law explicitly allows two people who commit the same offense to be charged and convicted of different crimes, perhaps because of their different background or socioeconomic status or merely the county in which they live. Because our criminal code creates this double standard, the *477law is not clear, understandable, or predictable, and that should be troubling to all.